                                          Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 1 of 8




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SIDNEY NAIMAN,                                   Case No. 18-cv-04272-TSH
                                   5                   Plaintiff,

                                   6             v.                                       CASE MANAGEMENT ORDER
                                   7     SUNWORKS UNITED, INC.,
                                   8                   Defendant.

                                   9

                                  10          Pursuant to Federal Rule of Civil Procedure 16, the Court issues the following Case
                                  11   Management Order. Failure to comply with this Order is cause for sanctions under Rule 16(f).
                                  12   All questions should be directed to Rose Maher, Courtroom Deputy, at (415) 522-4708.
Northern District of California
 United States District Court




                                  13

                                  14                     SUMMARY OF CASE MANAGEMENT DEADLINES
                                  15
                                        Deadline to Seek Leave to Amend Pleadings                                        2/4/2019
                                  16
                                        Close of Fact Discovery                                                          10/3/2019
                                  17
                                        Disclosure of Expert Witnesses                                                   10/31/2019
                                  18
                                        Disclosure of Rebuttal Expert Witnesses                                          11/28/2019
                                  19
                                        Close of Expert Discovery                                                        12/26/2019
                                  20
                                        Deadline to File Class Certification and/or Dispositive Motions                  1/23/2020
                                  21
                                        Hearing on Class Certification and/or Dispositive Motions                        2/27/2020
                                  22
                                        Exchange of Pretrial Disclosures                                                 4/29/2020
                                  23
                                        Deadline to File Pretrial Statement, Motions in Limine, and Related Documents 5/14/2020
                                  24
                                        Deadline to File Oppositions to Motions in Limine                                5/21/2020
                                  25
                                        Pretrial Conference                                                              6/4/2020
                                  26
                                        Final Pretrial Conference                                                        7/2/2020
                                  27
                                        Jury Trial (Duration: 5 days                                                     7/13/2020
                                  28
                                            Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 2 of 8




                                   1                                     PRETRIAL INSTRUCTIONS

                                   2   A.     Settlement and ADR: The parties are referred to private mediation, to be completed

                                   3   within six months. Either or both parties may request an extension of this deadline if more time is

                                   4   needed.

                                   5   B.     Discovery: The parties shall abide by the undersigned’s Discovery Standing Order,

                                   6   available at http://cand.uscourts.gov/tshorders.

                                   7   C.     Pretrial Motions: All pretrial motions shall be filed in accordance with Civil Local Rule 7

                                   8   and noticed for hearing on any available Thursday at 10:00 a.m., without contacting the Court.

                                   9   The Court shall hear dispositive motions in Courtroom A, located on the 15th Floor of the Federal

                                  10   Building, 450 Golden Gate Avenue, San Francisco, California.

                                  11          All summary judgment motions shall comply with the following requirements for

                                  12   statements of facts:
Northern District of California
 United States District Court




                                  13                  (1) Separate Statement of Facts: Any party filing a motion for
                                                      summary judgment must file a statement, separate from the motion
                                  14                  and memorandum of law, setting forth each material fact on which
                                                      the party relies in support of the motion. Each material fact in the
                                  15                  separate statement must be set forth in a separately numbered
                                                      paragraph and must refer to a specific admissible portion of the record
                                  16                  where the fact finds support (for example, affidavit, deposition,
                                                      discovery response, etc.). A failure to submit a separate statement of
                                  17                  facts in this form may constitute grounds for denial of the motion.
                                  18                  (2) Controverting Statement of Facts: Any party opposing a motion
                                                      for summary judgment must file a statement, separate from that
                                  19                  party’s memorandum of law, setting forth: (a) for each paragraph of
                                                      the moving party’s separate statement of facts, a correspondingly
                                  20                  numbered paragraph indicating whether the party disputes the
                                                      statement of fact set forth in that paragraph and a reference to the
                                  21                  specific admissible portion of the record supporting the party’s
                                                      position if the fact is disputed; and (b) any additional facts that
                                  22                  establish a genuine issue of material fact or otherwise preclude
                                                      judgment in favor of the moving party. Each additional fact must be
                                  23                  set forth in a separately numbered paragraph and must refer to a
                                                      specific admissible portion of the record where the fact finds support.
                                  24
                                                      (3) Reply Statement of Facts: If the party opposing summary
                                  25                  judgment sets forth additional facts, the moving party shall file a
                                                      statement, separate from the reply brief, with correspondingly
                                  26                  numbered paragraphs indicating whether the party admits or disputes
                                                      the statement of fact set forth in that paragraph and, if disputed, a
                                  27                  reference to the specific admissible portion of the record supporting
                                                      the party’s position. Facts that are not already included in the motion
                                  28                  and/or opposition are not permitted.
                                                                                          2
                                            Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 3 of 8




                                   1                  (4) Alternative Procedure: As an alternative to filing a statement of
                                                      facts and controverting statement of facts, the movant and the party
                                   2                  opposing the motion may jointly file a stipulation signed by the
                                                      parties setting forth a statement of the stipulated facts and the
                                   3                  following statement: “The parties agree there is no genuine issue of
                                                      any material fact.” As to any stipulated facts, the parties so stipulating
                                   4                  may state that their stipulations are entered into only for the purpose
                                                      of the motion for summary judgment and are not intended to be
                                   5                  otherwise binding.
                                   6   D.     Exchange and Filing of Pretrial Disclosures: By April 29, 2020, lead counsel who will

                                   7   try the case shall meet and confer with respect to the preparation and content of the joint pretrial

                                   8   conference statement and shall exchange the papers described in Rule 26(a)(3). These papers

                                   9   must be filed with the Court by May 14, 2020.

                                  10   E.     Joint Pretrial Conference Statement: By May 14, 2020, the parties shall file a joint

                                  11   pretrial conference statement with the following information:

                                  12                  (1) Substance of the Action: A brief description of the substance of
Northern District of California
 United States District Court




                                                      claims and defenses which remain to be decided.
                                  13
                                                      (2) Relief Prayed: A detailed statement of all the relief claimed,
                                  14                  particularly itemizing all elements of damages claimed as well as
                                                      witnesses, documents or other evidentiary material to be presented
                                  15                  concerning the amount of damages.
                                  16                  (3) Undisputed Facts: A plain and concise statement of all relevant
                                                      facts not reasonably disputable, as well as which facts parties will
                                  17                  stipulate for incorporation into the trial record without the necessity
                                                      of supporting testimony or exhibits.
                                  18
                                                      (4) Disputed Factual Issues: A plain and concise statement of all
                                  19                  disputed factual issues which remain to be decided.
                                  20                  (5) Disputed Legal Issues: Without extended legal argument, a
                                                      concise statement of each disputed point of law concerning liability
                                  21                  or relief, citing supporting statutes and decisions.
                                  22                  (6) Agreed Statement: A statement assessing whether all or part of the
                                                      action may be presented upon an agreed statement of facts.
                                  23
                                                      (7) Stipulations: A statement of stipulations requested or proposed for
                                  24                  pretrial or trial purposes.
                                  25                  (8) Amendments or Dismissals: A statement of requested or proposed
                                                      amendments to pleadings or dismissals of parties, claims, or defenses.
                                  26
                                                      (9) Estimated Time of Trial: An estimate of the number of hours
                                  27                  needed for the presentation of each party’s case.
                                  28                  (10) Bifurcation or Separate Trial of Issues: A statement of whether
                                                                                          3
                                               Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 4 of 8



                                                         bifurcation or a separate trial of specific issues is feasible and desired.
                                   1
                                                         (11) Settlement: A statement summarizing the status of the parties’
                                   2                     settlement negotiations and indicating whether further negotiations
                                                         are likely to be productive.
                                   3

                                   4   F.        Witness list: A witness list shall be provided as an appendix to the joint pretrial conference

                                   5   statement. The following information should be included. For each party, a list of all witnesses to

                                   6   be called for trial, including those appearing by deposition. For each witness, a statement of the

                                   7   substance of his or her testimony and an estimate regarding the length of testimony (including

                                   8   direct and cross-examination).

                                   9             If the witness is an expert witness, the statement should briefly state the expert’s theories

                                  10   and conclusions and the bases therefor, which shall also specify to which disputed factual or legal

                                  11   issues the testimony relates, and an estimate of the time required for direct and cross examination.

                                  12   In addition, the expert’s curriculum vitae and report (if any) should be attached. If there are
Northern District of California
 United States District Court




                                  13   objections to a live witness’s testimony, whether in whole or in part, that objection should be

                                  14   raised through a motion in limine.

                                  15             No party shall be permitted to offer any witness that is not disclosed in its witness list,

                                  16   except with leave of the Court for good cause shown.

                                  17   G.        Exhibit list: A joint list of all exhibits to be offered at trial shall be provided as an

                                  18   appendix to the joint pretrial conference statement. Plaintiff(s) shall mark the exhibits

                                  19   numerically; Defendant(s) shall mark the exhibits alphabetically. The list shall state each

                                  20   proposed exhibit by its number or alphabetical letter, description and sponsoring witness. All

                                  21   documents shall be authenticated prior to trial. The list shall include a joint exhibit list in tabular

                                  22   form, with (a) a column that briefly describes the exhibit; (b) a column that describes for what

                                  23   purpose the party will offer the exhibit and identifies its sponsoring witness; (c) a column that

                                  24   states any objections to the exhibit; (d) a column that briefly responds to the objections; and (e) a

                                  25   blank column for the Court’s use. Before this list is filed, the parties shall meet and confer, in

                                  26   person, to consider eliminating duplicate exhibits, and to make a good faith effort to stipulate to

                                  27   admissibility. No party shall be permitted to offer any exhibit that is not disclosed in its exhibit

                                  28   list.
                                                                                             4
                                            Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 5 of 8




                                   1   H.     Use of Discovery Responses: Excerpts of interrogatory responses, responses to requests

                                   2   for admission, and deposition testimony (with specific line references identified) that each party

                                   3   intends to present at trial shall be included as an appendix to the joint pretrial conference

                                   4   statement. If there are objections to the use of written responses, the parties should include a joint

                                   5   memorandum that briefly states the objecting party’s objection and the opposing party’s response.

                                   6   If there is an objection to the general subject matter of a deponent’s testimony, the objection

                                   7   should be made through a motion in limine. The Court expects the parties to meet and confer in

                                   8   good faith in an attempt to resolve specific objections before any statements are filed.

                                   9   I.     Motions in limine: The parties are directed to meet and confer in person to resolve any

                                  10   evidentiary disputes prior to filing motions in limine. Any motions in limine shall be filed by May

                                  11   14, 2020, with oppositions due by May 21, 2020. For motions in limine that seek to exclude or

                                  12   limit expert testimony, each side may file one motion per expert. All other motions in limine shall
Northern District of California
 United States District Court




                                  13   be presented in a single brief per side. Reply briefs are not permitted.

                                  14   J.     Trial Briefs: Each party shall file a trial brief, not to exceed 25 pages absent Court order,

                                  15   by May 14, 2020. The trial briefs shall: (1) summarize the party’s theory of the case; (2) identify

                                  16   key evidence; and (3) provide the applicable legal standard, pursuant to Ninth Circuit authority,

                                  17   for all controlling issues of law, including foreseeable procedural and evidentiary issues.

                                  18   K.     Voir Dire: In a jury trial, the parties shall file a joint set of requested voir dire to be posed

                                  19   by the Court, as well as any separate questions upon which counsel cannot agree, by May 14,

                                  20   2020. These shall also be emailed to tshpo@cand.uscourts.gov in Microsoft Word format. Any

                                  21   question on which the parties cannot agree shall be marked as “disputed” and included within the

                                  22   joint set. Counsel will be allowed brief follow-up voir dire after the Court’s questioning.

                                  23   L.     Jury Instructions: In a jury trial, the parties shall file a joint set of proposed jury

                                  24   instructions by May 14, 2020. These shall also be emailed to tshpo@cand.uscourts.gov in

                                  25   Microsoft Word format. Jury instructions should conform to the Manual of Model Civil Jury

                                  26   Instructions for the Ninth Circuit. The instructions shall be ordered in a logical sequence, together

                                  27   with a table of contents. Any instruction on which the parties cannot agree shall be marked as

                                  28   “disputed” and included within the jointly submitted instructions, in the place where the party
                                                                                          5
                                            Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 6 of 8




                                   1   proposing the instruction believes it should be given. Argument for and against each disputed

                                   2   instruction shall be included on a separate page directly following the disputed instruction. At the

                                   3   close of Defendant’s case in chief the Court shall hear oral argument on the disputed jury

                                   4   instructions and will then render its rulings.

                                   5   M.      Proposed Verdict Forms: In a jury trial, the parties shall file a joint proposed verdict form

                                   6   by May 14, 2020. If the parties are unable to stipulate to a verdict form, then each party or side

                                   7   shall submit a proposed verdict form. These shall also be emailed to tshpo@cand.uscourts.gov in

                                   8   Microsoft Word format.

                                   9   N.      Proposed Findings of Fact and Conclusions of Law: In a bench trial, each party shall

                                  10   file proposed findings of fact and conclusions of law by May 14, 2020. These shall also be

                                  11   emailed to tshpo@cand.uscourts.gov in Microsoft Word format.

                                  12   O.      Pretrial Conferences: The Court shall hold an initial pretrial conference on June 04, 2020
Northern District of California
 United States District Court




                                  13   at 10:00 a.m., in Courtroom A, 15th Floor, 450 Golden Gate Avenue, San Francisco, California.

                                  14   Lead counsel who will try the case must attend the pretrial conference. The purpose of the pretrial

                                  15   conference is for the Court to rule on any issues raised in the pretrial conference statement,

                                  16   motions in limine, and to discuss the trial of the case. The Court shall hold a final pretrial

                                  17   conference on July 02, 2020 at 10:00 a.m. in Courtroom A, to address any outstanding trial issues.

                                  18   P.      Trial: The Court shall conduct a jury trial in this matter. The trial shall commence on July

                                  19   13, 2020 (Trial schedule: Monday through Friday, 9:30 a.m. to 3:30 p.m.), and last 5 days. In a

                                  20   jury trial, jury selection begins at 9:30 a.m. on the first day of trial.

                                  21           For any documents that will be shown to a witness but not admitted into evidence, counsel

                                  22   shall bring the original plus three copies of the documents. The original document will be handed

                                  23   to the Court during testimony and the copies will be given to the witness and opposing counsel

                                  24   during examination.

                                  25           The parties shall maintain their own exhibits during trial. Plaintiff(s) shall mark the

                                  26   exhibits numerically; Defendant(s) shall mark the exhibits alphabetically. Exhibits must be

                                  27   premarked with tags attached to the upper right-hand corner. Sample tags may be obtained from

                                  28   the Courtroom Deputy and are attached hereto. If a photo or chart is being used as an exhibit, the
                                                                                            6
                                            Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 7 of 8




                                   1   exhibit tag should be placed on the back side of the exhibit. The Court will only admit pre-marked

                                   2   exhibits which were listed on the earlier filed exhibit list. On the day of trial, counsel shall bring

                                   3   the original pre-marked exhibits plus two copies, one for opposing counsel and one (in binders

                                   4   with appropriate label dividers) for the Court. The exhibit binders are to be given to the

                                   5   Courtroom Deputy on the morning of the trial.

                                   6   Q.     Transcripts and Courtroom Technology:

                                   7          1)      Any party requesting a daily transcript and/or real time reporting shall contact

                                   8   Debra Campbell, Supervisor Court Reporting Services, at (415) 522-2079, at least 14 days in

                                   9   advance of the trial date.

                                  10          2)      All parties are instructed to review the information regarding the use of courtroom

                                  11   technology and electronic evidence presentation, which is provided on the Court’s web site at

                                  12   http://cand.uscourts.gov/courtroomtech, and to prepare accordingly. Questions and/or requests to
Northern District of California
 United States District Court




                                  13   pre-test equipment should be sent to the courtroom deputy.

                                  14          If any party will utilize their own video recording equipment or demonstrative devices, a

                                  15   signed order will need to be obtained at least 14 days in advance of the trial or hearing date for the

                                  16   items to clear security.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: December 13, 2018

                                  20

                                  21
                                                                                                      THOMAS S. HIXSON
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
                                       Case 3:18-cv-04272-TSH Document 24 Filed 12/13/18 Page 8 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          8
